DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 9/21/2020 has been received and fully considered.  In the response, claim 1 was amended.  Therefore, claims 1-6, 13, and 14 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0154722 to Walker in view of U.S. Patent Application Publication No. 2002/0047044 to Orus.
With regard to claim 1, Walker discloses a computer-based method of transferring funds between a stored value account and a gaming account, the method comprising: receiving, by one or more computing devices (e.g., see Fig. 1), a player identifier of a player (e.g., see at least paragraphs 55 and 63), wherein the player identifier is associated with a gaming account having a balance maintained by a casino computing system (e.g., see at least paragraph 64, credit balance 1622); identifying, by any of the one or more computing devices, a stored value account based at least partially on the player identifier (e.g., see at least paragraph 125), wherein the stored value account is associated with a stored value payment vehicle linked to the player (e.g., see at least paragraph 125), and wherein a balance of the stored value account is maintained by an issuer processor computing system (e.g., by issuer of the credit card), wherein the balance of 
[claim 2] receiving, by any of the one or more computing devices, a request to transfer a first amount of funds from the stored value account to the gaming account as non-cashable credits (e.g., see paragraphs 109, and 125-132); and initiating, by any of the one or more computing devices, a transaction to decrease the balance of the stored value account (e.g., see paragraphs 109, and 125-132); 
	[claim 3] wherein the gaming account is any of a wagering account (e.g., see at least paragraph 109 and 125-32), a casino level player account, and a metered gaming non-cashable credit account (e.g., see at least paragraph 109);
	[claims 4 and 5] wherein increasing of the balance of the gaming account occurs subsequent to a delay or in substantially real-time (e.g., see paragraph 125, which discloses establishing a balance that occurs substantially in real-time with the inherent possibility of an intentional or unintentional delay);
 [claim 6] the player identifier is a casino-issued unique identifier tied to a loyalty program associated with a gaming environment (e.g., see at least paragraph 125, player tracking card).
Walker discloses all of the recited elements but is silent regarding the use of non-reloadable stored value payment vehicle.  
Orus teaches the use of non-reloadable stored value payment vehicle (e.g., see at least paragraph 45).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Walker with non-reloadable card taught by Orus in order to provide the use of cards, such as gift cards, that encourage game use without being associated with an open bank/credit account, which may be less acceptable to gaming users.  
Claims 13 and 14 are made obvious based on Walker in view of Orus as set forth above for claims 1-6, which are similar in claim scope.
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
Beginning on page 6 (continued on page 7), Applicant argues Walker fails to disclose features added to the independent claims (similar to canceled claim 7) related to requesting, receiving, and displaying a balance.  The Examiner respectfully disagrees.  Starting at paragraph 125, Walker describes the process of establishing a balance.  In paragraphs 125-132, Walker discloses that one or balances may be established from cash, a casino account or outside accounts.  In order to establish an account for use by the player, Walker shows is Fig. 18 that a balance is received in step 1805.  Further, a balance is shown in Walker (Fig. 19) at element 1930.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715